Citation Nr: 0122116	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  94-43 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
at-Law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  In an April 1996 rating decision, the RO granted 
service connection for PTSD and evaluated the disorder as 10 
percent disabling.  The veteran perfected an appeal of the 
initial disability evaluation assigned.  In July 1997, the 
Board remanded the issue in order to obtain a VA examination.  
In June 1998, the RO confirmed and continued the 10 percent 
rating.  The Board, in a June 1999 decision also denied an 
increased rating.  

In April 2000, counsel for the appellant and VA filed a Joint 
Motion for Remand and requested a stay of proceedings pending 
a ruling on the motion.  An Order of the United States Court 
of Appeals for Veterans Claims (Court) dated April 20, 2000 
granted the motion and vacated the Board decision of June 
1999 that denied an increased rating above 10 percent for 
PTSD.  In August 2000, the Board remanded the case for 
additional development, to include a new examination.  
Following this development, the RO, in March and May 2001 
rating decisions, denied a rating in excess of 10 percent for 
the veteran's psychiatric disability.  The appeal continues.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register. The portion of 
these regulations pertaining to the duty to assist and the 
duty to notify are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In a June 2001 statement, the veteran's representative has 
argued that the veteran suffers from nonservice-connected 
organic brain syndrome and depression, in addition to his 
service-connected PTSD.  In effect, it is argued that the 
organic brain syndrome aggravates the veteran's PTSD.  The 
Board notes that service connection may be granted for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board has construed the representative's argument as 
possibly raising the issue of entitlement to service 
connection for organic brain syndrome and depression as 
secondary to, part and parcel of, or aggravated by, the 
veteran's service-connected PTSD.  

In any event, the representative has in essence argued that 
the veteran's neuropsychiatric disorders cannot 
satisfactorily be dissociated to any significant a degree 
from one another and it is his belief that each disorder 
impacts upon the other and should be considered an overall 
neuropsychiatric disability impacting the veteran's ability 
to work.

Additionally, the Board notes that the representative has 
contended that the veteran is unemployable due to his 
disabilities to include PTSD, and has directed the Board's 
attention to more recently dated evidence submitted in this 
regard.  Thus, it is argued that a total rating on the basis 
of individual unemployability (TDIU) is warranted.  This 
issue, as the above discussed issue of secondary service 
connection, have not been developed or certified for 
appellate consideration.  However, it is the Board's 
conclusion that they are "inextricably intertwined" with 
the prepared and certified issue of entitlement to an 
increased evaluation for PTSD such that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

The record shows that the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  
However, it is not clear whether all records utilized by the 
SSA in reaching the determination to award disability 
benefits have been associated with the claims file.  A remand 
is required to obtain such records.  38 U.S.C.A. § 5103A(c) 
(West Supp. 2001).  

The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  Inquiry by the RO in 
this regard would materially assist in the adjudication of 
the claimant's appeal.  

Accordingly, this case is REMANDED to the RO for the 
following development actions: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records referable to treatment 
of his PTSD and organic brain syndrome.  
After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
all outstanding VA treatment reports.  

The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim and associate them 
with the claims file.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001).

3.  Thereafter, the RO should arrange for 
VA special psychiatric and neurological 
examinations of the veteran by a board 
composed of a VA psychiatrist and a 
neurologist determine the nature and 
extent of his service-connected PTSD, 
whether there is any interrelationship 
between PTSD, depression and organic 
brain syndrome, and whether any of these 
disorders individually or in the 
aggregate have rendered the veteran 
unemployable for VA compensation 
purposes.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available to 
and reviewed by the examiners in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.

The psychiatric examiner should identify 
all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by PTSD.  

If there are other psychiatric disorders 
found, such as depression, etc., the 
examiner must specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If there are 
different psychiatric disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.  


If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  All 
necessary special studies, including 
psychological testing, should be 
accomplished.  

The neurologist should ascertain the 
nature and extent of severity of organic 
brain syndrome, and both he/she and the 
psychiatrist must ascertain whether there 
exists any causal relationship between 
PTSD and organic brain syndrome.  If no 
causal relationship is shown to exist, 
the examiners must ascertain whether PTSD 
aggravates the nonservice-connected 
organic brain syndrome.  If such 
aggravation is determined to exist, the 
examiners must address the following 
medical issues:

(a) The baseline manifestations which are 
due to the effects of organic brain 
syndrome;

(b) The increased manifestations which, 
in the examiners' opinion, are 
proximately due to service-connected PTSD 
based on medical considerations; and 

(c) The medical considerations supporting 
an opinion that increased manifestations 
of organic brain syndrome are proximately 
due to PTSD and any other disorder 
determined to be associated with PTSD.

The VA examiner should assign the 
appellant's PTSD and any associated 
disorder such as depression, a numerical 
code under the GAF consistent with the 
criteria in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV) 32 (4th ed. 1994).  Also, an 
opinion addressing the relative degree of 
industrial impairment resulting from his 
PTSD any associated disorder is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected PTSD 
and any associated disorder, bearing in 
mind his entire social- medical history, 
particularly, any degree of industrial 
impairment caused by one or more 
nonservice connected disorders.

The VA examiner should also describe how 
the symptoms of the appellant's service-
connected PTSD and any associated 
disorder affect his social capacity, 
including his ability to establish and 
maintain effective work and social 
relationships.

The appellant should be given adequate 
notice of the requested examination(s) 
which includes advising him of the 
consequences of failure to report for the 
examination(s).  

If he fails to report for the 
examination(s), this should be noted in 
the claims folder and a copy of 
notification(s) of the examination(s) 
should be associated with the claims 
folder.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
undertaken.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all new notification and 
development procedures required by the 
new law, the VCAA of 2000 are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for depression and any other 
psychiatric disorders(s) diagnosed on 
examination, and for organic brain 
syndrome as secondary to the service-
connected PTSD with application of 
38 C.F.R. § 3.310(a) (2000) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The RO should then readjudicate the claim 
of entitlement to an initial evaluation 
in excess of 10 percent for PTSD to 
include documentation of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2000), and Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO should also 
adjudicate the issue of entitlement to a 
TDIU.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits as 
ordered by this REMAND, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue(s) currently on appeal.  A reasonable period of 
time for response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is hereby notified that failure without good cause 
shown to report for a scheduled examination(s) may adversely 
affect the outcome of his claims.  38 C.F.R. § 3.655 (2000).  



		
RONALD R. BOSCH
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


